Exhibit 10.2

 

LOGO [g596078sp11.jpg]

May 30, 2018

Marla A. Ryan

VIA HAND DELIVERY

 

  Re: Employment Terms

Dear Marla:

On behalf of Destination Maternity Corporation (the “Company”), I am pleased to
confirm the Company’s employment of you (also referred to as the “Executive”) as
the Chief Executive Officer of the Company. This letter agreement (“Agreement”)
memorializes the terms and conditions agreed to and shall become effective
May 30, 2018 (the “Effective Date”). The terms and conditions of your employment
with the Company following the Effective Date shall be as follows:

 

POSITION:    Chief Executive Officer of the Company. REPORTING:    Board of
Directors of the Company (the “Board”). DUTIES:    During your employment by the
Company, you shall use your best efforts to serve the Company faithfully and
shall devote your full time, attention, skill and efforts to the performance of
the duties required as or appropriate for a Chief Executive Officer of the
Company. You agree to assume such duties and responsibilities as may be
customarily incident to such position and as may be reasonably and lawfully
assigned to you from time to time by the Board.    Your employment will be on an
at-will basis. EMPLOYMENT AGREEMENT:    The Company and the Executive intend to
enter into a new and more complete employment agreement (the “Definitive
Agreement”) by July 30, 2018. Each of you and the Company agrees to work in good
faith to complete and execute such agreement on mutually agreeable terms as soon
as possible and in no event later than July 30, 2018. BASE SALARY:    Commencing
with the Effective Date, you will be paid an annualized base salary of $620,000
(“Base Salary”), payable in accordance with the Company’s regular payroll
practices in effect from time to time.



--------------------------------------------------------------------------------

EXPENSES:    The Company shall reimburse you for all reasonable and necessary
business expenses incurred for the benefit of the Company during your period of
service, including reimbursement of reasonable transportation and temporary
living expenses incurred by you as a result of your commuting and/or temporary
relocation during your period of service. BENEFITS:    During your employment,
you will be eligible to participate in all medical and health plans or other
employee welfare benefit or retirement plans that the Company provides to other
senior executive officers, subject to the terms of those plans. TERMINATION:   
As stated above, you will be an “at-will” employee who can resign or terminate
your employment with the Company at any time. Likewise, the Company may
terminate your employment at any time and for any reason whatsoever, with or
without cause or any advance notice.    Upon any cessation of your employment
with the Company, you will be entitled only to such compensation and benefits as
described in Appendix A to this Agreement. SECTION 409A COMPLIANCE:   
Notwithstanding the other provisions hereof, this Agreement is intended to
comply with or be exempt from the requirements of Section 409A, to the extent
applicable, and this Agreement shall be interpreted to avoid any penalty
sanctions under Section 409A. Accordingly, all provisions herein, or
incorporated by reference, shall be construed and interpreted to comply with or
be exempt from Section 409A, if necessary, any such provision shall be deemed
amended to comply with Section 409A and regulations thereunder.   
Notwithstanding anything to the contrary contained in this Agreement, all
reimbursements and in-kind benefits provided hereunder shall be made or provided
in accordance with the requirements of section 409A of the Code, including,
where applicable, the requirement that (i) any reimbursement shall be for
expenses incurred during your lifetime, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a taxable year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the taxable year following the
year in which the expense is incurred, and (iv) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

 

-2-



--------------------------------------------------------------------------------

MISCELLANEOUS:    The Company will pay reasonable legal fees incurred by you in
negotiating this Agreement and the Definitive Agreement.    The Company will be
entitled to withhold from any amounts to be paid or benefits provided to you
hereunder any federal, state, local or foreign withholding, FICA contributions,
or other taxes, charges or deductions which it is from time to time required to
withhold. The Company will be entitled to rely on the advice of counsel if any
question as to the amount or requirement of any such withholding shall arise.   
As a Company employee, you will be expected to abide by all Company rules and
regulations.    Any notice, request, instruction or other document given under
this Agreement shall be in writing and shall be addressed and delivered, in the
case of the Company, to the Board at the principal office of the Company and, in
your case, to your address as shown in the records of the Company or to such
other address as may be designated in writing by either party.    This Agreement
shall be exclusively governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania, without regard to conflicts of law doctrine.
   The provisions of this Agreement are severable and the invalidity of any one
or more provisions shall not affect the validity of any other provision.    A
waiver by either party of any breach of any provision of this Agreement by the
other party shall not operate or be construed as a waiver of any other or
subsequent breach by the other party.    This Agreement forms the complete
statement of your employment terms with the Company, and supersedes any other
agreements made to you by anyone, whether oral or written. This Agreement may
not be amended or revised except by a writing signed by the parties.    This
Agreement may be executed simultaneously in two or more counterparts, each of
which shall be deemed an original, but which together shall constitute one and
the same instrument.

[Signature Page Follows]

 

-3-



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please execute this Agreement at the
signature line below and return an executed copy to my attention.

 

Very truly yours,

/s/ David Stern

Destination Maternity Corporation David Stern Executive Vice President & Chief
Financial Officer

 

Accepted and agreed to by:

/s/ Marla A. Ryan

Marla A. Ryan Date: May 30, 2018

 

-4-



--------------------------------------------------------------------------------

Appendix A

1.    Termination. Upon any cessation of her employment with the Company,
Executive will be entitled only to such compensation and benefits as described
in this Section 1. Upon any cessation of her employment for any reason, unless
otherwise requested by the Company, Executive agrees to resign immediately from
all officer and director positions she then holds with the Company and its
affiliates, other than the Board of Directors of the Company.

1.1.    Termination without Cause or for Good Reason. If Executive’s employment
by the Company ceases due to a termination by the Company without Cause
(as defined below) or a resignation by Executive for Good Reason (as defined
below), Executive will be entitled to:

1.1.1.    payment of all accrued and unpaid Base Salary through the date of such
cessation;

1.1.2.    a lump sum severance payment of $50,000; and

1.1.3.    monthly reimbursement of the applicable premium payable for COBRA
continuation coverage for Executive (and, to the extent covered immediately
prior to the date of such cessation, her eligible dependents) for a period equal
to 12 months.

Except as otherwise provided in this Section 1.1, all compensation and benefits
will cease at the time of such cessation and the Company will have no further
liability or obligation by reason of such cessation. The payments and benefits
described in this Section 1.1 are in lieu of, and not in addition to, any other
severance arrangement maintained by the Company. Notwithstanding any provision
of this Agreement, the payments and benefits described in Section 1.1 are
conditioned on Executive’s execution and delivery to the Company, within 45 days
following her cessation of employment, of a general release of claims against
the Company and its affiliates in such form as the Company may reasonably
require (the “Release”). Subject to the “Section 409A Compliance” section of the
Agreement to which this Appendix is attached, and provided the Release is not
revoked, the severance benefits described herein will begin to be paid or
provided (x) 15 days after the Release has been delivered, if the 60-day period
following the cessation of employment does not straddle two calendar years; or
(y) the later of 15 days after the Release has been delivered or the first
regularly scheduled payroll date in the calendar year following the cessation of
employment, if the 60-day period following such cessation straddles two calendar
years.

1.2.    Other Terminations. If Executive’s employment with the Company ceases
for any reason other than as described in Section 1.1, above (including but not
limited to termination (a) by the Company for Cause, (b) as a result of
Executive’s death, (c) as a result of Executive’s disability or (d) by Executive
without Good Reason), then the Company’s obligation to Executive will be limited
solely to the payment of accrued and unpaid Base Salary through the date of such
cessation. All compensation and benefits will cease at the time of such
cessation and, except as otherwise provided by COBRA, the Company will have no
further liability or obligation by reason of such termination. The foregoing
will not be construed to limit Executive’s right to payment or reimbursement for
claims incurred prior to the date of such termination under any insurance
contract funding an employee benefit plan, policy or arrangement of the Company
in accordance with the terms of such insurance contract.

1.3.    Definitions. For purposes of this Agreement:

1.3.1.    “Cause” means: (a) conviction of, or the entry of a plea of guilty or
no contest to, a crime, other than a minor traffic offense; (b) alcohol abuse or
use of controlled drugs (other than in accordance with a physician’s
prescription); (c) willful misconduct or gross negligence in the

 

-5-



--------------------------------------------------------------------------------

course of employment; (d) material breach of any published Company policy,
including (without limitation) the Company’s ethics guidelines, insider trading
policies or policies regarding employment practices; (e) material breach of any
agreement with or duty owed to the Company or any of its affiliates; or
(f) refusal to perform the lawful and reasonable directives of the Board of
Directors. For avoidance of doubt, a separation from service that occurs as a
result of a condition entitling the Executive to benefits under any Company
sponsored or funded long term disability arrangement will not constitute a
termination “without Cause.”

1.3.2.    “Good Reason” means any of the following, without the Executive’s
prior consent: (a) a material, adverse change in title, authority or duties
(including the assignment of duties materially inconsistent with the Executive’s
position) or removal from the Board of Directors of the Company; (b) a reduction
in Base Salary; or (c) a relocation of the Executive’s principal worksite more
than 50 miles. However, none of the foregoing events or conditions will
constitute Good Reason unless the Executive provides the Company with written
objection to the event or condition within 30 days following the occurrence
thereof, the Company does not reverse or otherwise cure the event or condition
within 30 days of receiving that written objection, and the Executive resigns
her employment within 30 days following the expiration of that cure period.

 

-6-